Mk. Justice Prewitt
delivered the opinion of the Court.
This is a Workman’s Compensation Case in which the trial judge awarded benefits.
The proof shows that the petitioner had a growth, or a lump, about the size of a small marble, on the postero-lateral aspect of the back of his right knee since the time that he was in the United States Marine Corps in 1945.
His wife testified that they had been married ten years and that the growth had never seemed to cause her husband any trouble except for the fact that he could not fully bend the right knee, but that it had given him trouble ever since he had fallen.
The petitioner fell from the top of a truck, eleven feet to a hard surfaced loading area, at the Knoxville Scenic Studio, on January 3,1956, landing with all his weight on his right leg in an off balance position, straining and injuring his right leg. Later the leg stiffened, causing him much discomfort and this growth enlarging.
On December 3, 1.956, petitioner went to the company doctor Robert Lash, who in turn consulted with Doctor Leon Willien, and upon performing an operation for the removal of the growth, they determined that the growth had degenerated into a synovial sarcoma. To release the pain they removed his leg.
*550Both of the doctors testified that it was possible that the trauma of the growth was the cause of the degeneration into a sarcoma.
We think the case is controlled by Hartwell Motor Co., Inc., v. Hickerson, 160 Tenn. 513, 26 S.W.2d 153, in which it is held that from undisputed facts different reasonable inferences can be drawn, a finding by the commission has all the conclusive effect of a finding on conflicting evidence, and if the findings are supported by inferences which may fairly be drawn from the evidence, the reviewing court will not disturb the award. Lynch v. La Rue, 198 Tenn. 101, 278 S.W.2d 85; Boyd v. Young, 193 Tenn. 272, 246 S.W.2d 10.
We think there is material evidence to support the finding of the trial judge and his judgment is affirmed.